 

 

Case 2:21-cr-20067-BAF-EAS ECF No. 14, PagelD.37 Filed 02/03/21 Page 1of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION -
; Case:2:21-cr-
United States of America, Judge: Friedman, ‘Bernard A
MJ: Stafford, ElizabethA.
Plainti ff, Filed: 02-03-2021 At 01:38 PM
INDI USA V DWAYNE JOSEPH HILL (LG)
v. Violations:
18 U.S.C. § 922(g)(1)
Dwayne Joseph Hill,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 922(g)(1) - Felon in possession of a firearm
On or about December 17, 2020, in the Eastern District of Michigan, defendant,
Dwayne Joseph Hill, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly and

- unlawfully possess a firearm, that is, a Glock, Model 27, .40 caliber semi-

automatic pistol, in violation of Title 18, United States Code, Section 922(g)(1).

 
 

Case 2:21-cr-20067-BAF-EAS ECF No. 14, PagelD.38 Filed 02/03/21 Page 2 of 3

|

i

FORFEITURE ALLEGATION

18 U.S.C. § 924(d) and 28 U.S.C. § 2461

The allegations contained in Count One of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to 18 U.S.C. § ola and 28 U.S.C. § 2461.

Upon conviction of t
Defendant, shall forfeit to t
Code, Section 924(d)(1) an

ammunition involved in sai

he offense charged in Count One of this Indictment,

he United States, pursuant to Title 18, United States

d 28 United States Code, Section 2461, any firearm or

d offense.
THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

 

SAIMA S. MOHSIN

Acting United States Attorney

MATTHEW ROTH
Chief, Major Crimes Unit

s/ Erin Ramamurthy

 

ERIN RAMAMURTHY
Assistant United States Att

211 W. Fort St., Suite 2001

Detroit, MI 48226
(313) 226-9788

erin.ramamurthy@usdoj. ey

Dated: February 3, 2021

 

orney
 

Case 2:21-cr-20067-BAF-EAS ECF No. 14, PagelD.39 Filed 02/03/21 Page 3 of 3

 

United States District Court
Eastern District of Michigan

 

Criminal Case Cover

Case:2:21-cr-20067
‘ Judge: Friedman, Bemard A.

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney sighing this form to complete it accuratel

 
 

p ase Information
This may be a companion case based on LCrR 57.10(b)(4)!:

 

Compar

 

MJ: Stafford, Elizabeth A.
Filed: 02-03-2021 At 01:38 PM
INDI USA V DWAYNE JOSEPH HILL (LG)

 

 

OYes MINo

 

 

AUSA’s Initials:

FAK

 

 

Case Title: USA v. Dwayne Joseph Hill

Wayne

i

County where offense occurred:

Offense Type: Felony

ZO

Indictment -- based upon prior complaint [Case number: 20-mj-30529]

  

 

Superseding to Case No:

Judge:

 

 

Reason:

Defendant Name

Charges

Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case

February 3, 2021
Date “|

 

SarLb ouancatle, SL

Erin Ramamurthy

Assistant United States Attefiey
211 W. Fort Street, Suite 2001
Detroit, MI 48226
erin.ramamurthy@usdoj.gov
(313) 226-9788

Bar #: P81645

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already

been terminated.

 

 
